Barry Donnelian

937 8" Avenue
Fairbanks, Alaska 99701
907-322-4960

UNITED STATES DISTRICT COURT
DISTRICT OF ALASKA, FAIRBANKS

Halibut Trust,
Plaintiff,
v. Case No. ¢/. JO-cw - 0COOS - SG
Beverly Floerchinger,
Defendant.
COMPLAINT

NOW COMES the Halibut Trust, by and through its Trustee Barry Donnellan, and
shows its complaint as follows:

I
JURISDICTION

1. Diversity of Citizenship: The Plaintiff Halibut Trust is domiciled in the State
of New York; the Defendant is a citizen of Alaska.

II
PARTIES

Qe Plaintiff Halibut Trust (hereinafter Halibut) is a irrevocable trust, TIN 47-
7143916 establish 12/20/10, by Trustor Margaret Antonia Bertran,
domiciled in Alaska. Domicile was changed to the State of New York on
01/18/2018.

3. Defendant Beverly Floerchinger (hereinafter Floerchinger), a resident of

Alaska, is the sole stockholder and sole director of Yukon Title Company,
Inc.

Case 4:20-cv-00005-SLG Document1 Filed 01/28/20 Page 1 of 3
14.

15.

16.

17.

18.

19.

20.

21.

22.

23.

24.

The First American Title Insurance Company does not exist per the records
of the state of Alaska.

RELIEF

Judgment for the Plaintiff against the Defendant in the amount to be
determined at trial for compensatory damages.

Judgment for the Plaintiff against the Defendant in the amount to be
determined at trial for punitive damages.

Cost.
Interest.
Any other relief this court deems just.
COUNT II

MISREPRESENTATION
All previous paragraphs are incorporated by reference herein.
At page 7 of 12 in attached Exhibit A, Floerchinger misrepresents the status
of Yukon by claiming her alter ego company, Yukon, is a title insurance

company when in fact it is nothing more than an insurance agency. See
Exhibit C.

RELIEF

Judgment for the Plaintiff against the Defendant in the amount to be
determined at trial for compensatory damages.

Judgment for the Plaintiff against the Defendant in the amount to be
determined at trial for punitive damages.

Cost.

Case 4:20-cv-00005-SLG Document1 Filed 01/28/20 Page 2 of 3
25. Interest.
26. Any other relief this court deems just.

x 7} ry
(h @ p/)
Las, y omntt law

Mh &

 

Barry Donngllan,
Dated: January 27, 2020

Case 4:20-cv-00005-SLG Document1 Filed 01/28/20 Page 3 of 3
